Case 20-00318-JMM         Doc 186    Filed 08/02/21 Entered 08/02/21 15:07:18            Desc Main
                                    Document     Page 1 of 4



 Jason R. Naess, ISBN 8407
 Assistant United States Trustee
 Brett R. Cahoon, ISBN 8607
 United States Department of Justice
 Office of the United States Trustee
 720 Park Blvd, Ste. 220
 Boise, Idaho 83712
 (208) 334-1300
 (208) 334-9756 [Facsimile]
 ustp.region18.bs.ecf@usdoj.gov
 U




 Attorneys for the Acting United States Trustee

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

 In re:                                               Case No. 20-00318-JMM
                                                      Chapter 7
 TIMOTHY DAVIS and
 PATRICIA DAVIS,

 Debtors.



     ACTING UNITED STATES TRUSTEE’S OBJECTION TO APPLICATION FOR
     ALLOWANCE OF ADMINISTRATIVE EXPENSES AND FEES FOR COUNSEL
                            (Docket No. 135)

          Gregory M. Garvin, the Acting United States Trustee (“UST”), hereby objects to the

 Application for Allowance of Administrative Expenses and Fees for Counsel (“Application”) filed

 by Matthew T. Christensen of the firm of Angstman Johnson (“Applicant”) for the reasons stated

 below:

                                            Background
                                            U




          1.     On April 3, 2020, the Applicant filed a voluntary chapter 11 bankruptcy petition on

 behalf of the Debtors, electing Subchapter V treatment.



                                                  1
Case 20-00318-JMM           Doc 186    Filed 08/02/21 Entered 08/02/21 15:07:18               Desc Main
                                      Document     Page 2 of 4



          2.       During the Chapter 11 proceedings, the Applicant filed a Motion for Protective

 Order seeking to withhold documents from the Subchapter V Trustee and the United States

 Trustee.

          3.       The United States Trustee responded to and opposed the Motion for Protective

 Order.

          4.       The Motion for Protective Order was denied, and the Court ultimately ordered the

 Debtors to produce documents that had been requested by the Subchapter V Trustee and the United

 States Trustee.

          5.       On or about December 9, 2020, the Debtors bankruptcy case was converted to

 Chapter 7.

          6.       On October 8, 2020, prior to the case being converted to Chapter 7, the Applicant

 filed a fee application seeking payment of fees and reimbursement of expenses pursuant to 11

 U.S.C. § 330.

          7.       On October 29, 2020, the United States Trustee objected to the fee application with

 respect to fees that related to the Motion for Protective Order on the basis that such services were

 not likely to benefit the estate and were not necessary to the administration of the case.

          8.       Following the United States Trustee’s objection to the fee application, the

 Applicant withdrew the fee application.

          9.       On March 8, 2021, the Applicant filed the current Application seeking allowance of

 fees and costs, which still included fees related to the Motion for Protective Order.

          10.      On or about July 28, 2021, a Notice of Hearing on the Application was filed, and a

 hearing is currently set for August 16, 2021.


                                                    2
Case 20-00318-JMM         Doc 186    Filed 08/02/21 Entered 08/02/21 15:07:18              Desc Main
                                    Document     Page 3 of 4



        11.     The United States Trustee intends to appear at the hearing on the Application and

 maintains the same position taken in opposition to the Applicants initial fee application.

                                              Objection
                                              U




        12.     To avoid repeating the objection already set forth in the United States Trustee’s

 objection to the Applicants fees in this case, the United States Trustee hereby incorporates by

 reference the objection filed in response to the Applicant’s initial fee application. (See Doc. 77)

        13.     The Applicant should be denied the fees requested in connection with prosecuting

 the Motion for Protective Order in the amount of $2,864.50.

        14.     The Applicant may argue that this case has since converted to Chapter 7, is a

 surplus case and that any fees he is denied will ultimately be returned to the Debtors. The

 Applicant may argue that it was the Debtors that requested, or at least agreed to, the filing of the

 Motion for Protective Order, and so there is no harm in allowing the fees requested that relate to

 the Motion for Protective Order.

        15.     The Applicant may also argue that the Debtors have consented to the fees

 requested.

        16.     If the Court reduces the Applicant’s fees and the Debtors receive additional surplus

 funds because of such reduction, the Debtors may ultimately agree to pay the Applicant such fees

 outside of bankruptcy. As such, the Applicant may argue that it makes no practical difference

 whether his fees are reduced by the Court, or whether the Court grants them in full.

        17.     While there may not be anything preventing the Debtors from paying the Applicant

 additional funds outside of bankruptcy, if the Applicant seeks an award for fees in the bankruptcy

 and pursuant to the Bankruptcy Code, the Court must apply the plain language of the Code.


                                                   3
Case 20-00318-JMM         Doc 186     Filed 08/02/21 Entered 08/02/21 15:07:18             Desc Main
                                     Document     Page 4 of 4



        18.     As previously stated in the United States Trustee’s initial objection, certain fees

 requested by the Applicant are not reimbursable under the Code. While such services may have

 benefitted the Debtors, they did not benefit the estate.

        19.     The integrity of the system and strict application of the Bankruptcy Code requires a

 reduction of the fees. Washing the funds through the bankruptcy gives the impression that such

 were permissible funds to be paid to a professional of the estate.

        Wherefore, the amount of fees and costs awarded should be reduced accordingly.

 Date: August 2, 2021                                  GREGORY M. GARVIN
                                                       Acting United States Trustee for Region 18


                                                       /s/ Brett R. Cahoon
                                                       U                        U




                                                       BRETT R. CAHOON
                                                       Attorney for the Acting United States Trustee
                                                       brett.r.cahoon@usdoj.gov
                                                       31T U                        U31T




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 2, 2021, I caused the foregoing to be filed with the
 Court’s CM/ECF system which causes a copy of the foregoing to be served by electronic means on
 the parties reflected on the Notice of Electronic Filing.

 Matthew T. Christensen (Debtors’ counsel)
 Timothy Kurtz (Chapter 7 Trustee)


        AND I FURTHER CERTIFY that on such date I caused to be served the foregoing on the
 following non-CM/ECF Registered Participants via first class mail, postage prepaid addressed as
 follows:

 Tim and Patricia Davis
 24 Hawley Mountain Lane
 Horseshoe Bend, ID 83629

 Date: August 2, 2021                                  /s/ Brett R. Cahoon
                                                       BRETT R. CAHOON


                                                   4
